DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-18 are pending in this application, claims 1-5 and 10 have been examined on the merits, and claims 6-9 and 11-18 have been withdrawn by the applicant in response to a species election requirement.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 121 and 122. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1308” in Fig. 13 has been used to designate both the “wall panel” in para. [0065] and the “access door” in para. [0065].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of 
Specification
The disclosure is objected to because the language “air panels 208” in the sixth line of para. [0055] should be changed to “air conduits 208” in order to maintain the naming convention found elsewhere in the specification. Appropriate correction is required.
Claim Objections
Claim 4 is objected to because it is currently unclear whether claim 4 is meant to depend on claim 3. Since claim 4 claims a redundant anemometer but neither it nor claim 1 claim an initial anemometer, it is recommended that claim 4 be amended to claim an initial anemometer or amend claim 4 to depend on claim 3 which does claim an anemometer. The language is not indefinite since a redundant anemometer implies the presence of an initial anemometer. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the at least one fan" in the third line.  There is insufficient antecedent basis for this limitation in the claim. Though claim 1 does claim “at least on fan and heat exchanger assembly” it does not disclose “at least one fan” which is a distinct limitation which is a sub-component of the fan and heat exchanger assembly as described by para. [0002] of the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,523,643 (referred to as Roy) in view of US 2015/0234397 (referred to as VanGilder).
Regarding claim 1, Roy discloses a cooling system (air conditioning system as disclosed in col. 4, lines 36-42) comprising: a ceiling plenum (Fig. 1C and col. 5, lines 14-19 disclose a gap between a false ceiling 140 and an actual ceiling 150) formed between a first ceiling (false ceiling 140) and a second ceiling (actual ceiling 150) of a building (see Figs. 1C and 5B2); a containment assembly (air containment chamber 210) disposed above at least one hot aisle (hot aisle 62. Figs. 1A-1B disclose the layout of hot aisles 62 as being within a perimeter area 54 of cabinets 110. Fig. 1C and col. 5, lines 23-32 disclose air containment chambers 210 being located above the hot aisle 62 since it contains the hot air emitted by cabinets 110 and is located above the perimeter area 54 defined by the cabinets 110) formed by a plurality of rows (at least Fig. 1C discloses a plurality of rows of cabinets 110) of a plurality of server racks (at least Fig. 1C discloses a plurality of cabinets 110 forming the rows. Col. 2, lines 26-32 disclose the cabinets containing electronic equipment and col. 1, lines 30-31 disclose servers being among the electronics equipment) and extending through an aperture in the first ceiling (Fig. 1C discloses air containment chambers 210 passing through an aperture in false ceiling 140), the containment assembly configured to direct fluid (Fig. 1C and col. 5, lines 23-32 disclose hot air being guided in the air containment assembly 210) from the hot aisle (see Fig. 1C) into the ceiling plenum (see Fig. 1C); a fluid flow sensor (airflow sensors as disclosed by col. 13, lines 58-63. Roy does not explicitly disclose the sensor measuring fluid velocity) configured to measure flow of fluid (see col. 13, lines 58-63. Roy does not explicitly disclose the sensor measuring fluid velocity) flowing in the hot aisle or the containment assembly (col. 13, lines 58-63 discloses the airflow sensors being placed in the same locations as the pressure differential sensors. Col. 13, lines 33-49 disclose pressure differential sensors being located in containment assembly 210); a temperature sensor (temperature sensor disclosed in col. 13, lines 19-28) configured to measure the temperature of the fluid flowing in the hot aisle or the containment assembly (col. 13, lines 19-28 discloses a temperature sensor being located inside thermal shield 400 of containment chamber 210); at least one fan and heat exchanger assembly (condenser unit 800); and a controller (control system 1000) configured to adjust a speed of at least one fan (col. 12, line 62 to col. 13, line 3 discloses control system 1000 being used to control fan 870, and col. 14, lines 3-15 discloses the use of a VFD fan controller which controls the speed of a fan) of the at least one fan and heat exchanger assembly (Figs. 9D-9E disclose fan 870 being a part of condenser unit 800) based on the measured temperature and air flow (Fig. 10 and col. 14, lines 3-15 disclose control system 1000 operating based on data from a variety of sensors including temperature and airflow), wherein at least one fan of the at least one fan and heat exchanger assembly (fan 870) causes fluid to flow from the ceiling plenum (see Figs. 1C and 5B1-5B2, and col. 5, lines 23-32), through at least one heat exchanger (cooling coil 840) of the at least one fan and heat exchanger assembly (see Fig. 9D and col. 12, lines 23-30), and to the plurality of server racks (Figs. 1-3 and col. 5, lines 23-32 disclose cool air being supplied to cold aisles 60 where it cools cabinets 110).
Roy does not disclose that the fluid flow is measured as a velocity.
However, VanGilder does disclose a fluid flow being measured as a velocity (see para. [0108]).
Roy and VanGilder are considered analogous to the claimed invention because they both are in the field of air conditioning. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the airflow sensor of Roy to explicitly measure air velocity as disclosed by VanGilder in order to attain a more precise measurement than if the airflow sensor of Roy measured mass flow rate (VanGilder, para. [0113]).
Regarding claim 2, Roy in view of VanGilder disclose the invention of claim 1 and the combination further discloses wherein the at least one fan and heat exchanger assembly includes a first row of a plurality of fan and heat exchanger assemblies (at least Fig. 5B2 discloses a row of condenser units 800) and a second row of a plurality of fan and heat exchanger assemblies (Fig. 5A disclose multiple rows of condenser units 800) adjacent to the first row of the plurality of fan and heat exchanger assemblies (see fig. 5A).
Regarding claim 3, Roy in view of VanGilder disclose the invention of claim 1 but the combination does not disclose wherein the velocity sensor and the temperature sensor is implemented by an anemometer.
However, VanGilder does disclose wherein a velocity sensor and a temperature sensor is implemented by an anemometer (para. [0108] discloses the use of a hot wire anemometer to measure both air temperature and air velocity).
Roy and VanGilder are considered analogous to the claimed invention because they both are in the field of air conditioning. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the airflow sensor of Roy to be the anemometer of VanGilder in order to allow the sensor to take measurements of both air velocity and air temperature (VanGilder, para. [0108]).
Regarding claim 4, Roy in view of VanGilder disclose the invention of claim 1 and the combination further discloses a redundant sensor (col. 13, lines 19-28 discloses the use of redundant temperature sensors).
The combination does not disclose the use of an anemometer.
However, VanGilder does disclose the use of an anemometer (para. [0108] discloses the use of a hot wire anemometer to measure both air temperature and air velocity).
Roy and VanGilder are considered analogous to the claimed invention because they both are in the field of air conditioning. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the redundant sensor of Roy to be the anemometer from VanGilder in order to allow the sensor to take measurements of both air velocity and air temperature (VanGilder, para. [0108]).
Regarding claim 5, Roy in view of VanGilder disclose the invention of claim 1 and the combination further discloses wherein the at least one fan and heat exchanger assembly is disposed inside an outdoor enclosure (col. 12, lines 53-58 disclose condenser units 800 being inside a housing) outside of the building (see Figs. 5A-5B2) and adjacent to a wall of the building (Figs. 5A-5B2 disclose condenser units 800 being located adjacent to exterior wall 582), and wherein the at least one fan (fan 870) causes fluid to flow through an aperture in the wall (at least Fig. 5B2 and col. 5, lines 23-32 disclose cool air flowing through an aperture in wall 582) to the plurality of server racks (col. 5, lines 23-32 disclose cool air flowing through an aperture in wall 582 and to cabinets 110 via cold aisles 60).
Regarding claim 10, Roy in view of VanGilder disclose the invention of claim 1 and the combination further discloses wherein the at least one fan and heat exchanger assembly includes a fan and heat exchanger assembly enclosure (see col. 12, lines 53-58).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 7,856,838 (Hillis et al.) discloses a fan towner with multiple rows of fans with heat exchangers;
US 2015/0053020 (Cobo et al.) discloses a method of calculating fluid velocity from a temperature reading of an anemometer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLE N FRIEDMAN whose telephone number is (571)272-5167. The examiner can normally be reached Monday to Friday 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLE N FRIEDMAN/Examiner, Art Unit 3762     

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762